PER CURIAM:
Serwah Kanu appeals the district court’s order granting Defendants’ motion pursuant to Fed.R.Civ.P. 12(c) and dismissing Kanu’s civil action alleging intentional infliction of emotional distress. We have reviewed the record and agree that Kanu’s complaint fails to state a claim for this cause of action. See Womack v. Eldridge, 215 Va. 338, 342, 210 S.E.2d 145 (1974). Accordingly, we affirm the district court’s order of dismissal. Kanu v. 00204 GLC, No. 1:09-cv-00726-CMH-IDD (E.D.Va. Aug. 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.